     Case 2:18-cv-01184-JCM-EJY Document 102 Filed 07/29/20 Page 1 of 2




 1                                 UNITED STATES DISTRICT COURT
 2                                        DISTRICT OF NEVADA
 3                                                   ***
 4   RAMON MURIC-DORADO,                                         Case No. 2:18-cv-01184-JCM-EJY
 5                  Plaintiff,
                                                                               ORDER
 6          v.
 7   LAS VEGAS METROPOLITAN POLICE
     DEPARTMENT, et al.,
 8
                    Defendants.
 9

10          Before the Court is Plaintiff Ramon Muric-Dorado’s Motion to Appoint Counsel (ECF No.
11   83). The Court has considered the Motion, Defendants’ Opposition (ECF No. 88), and Plaintiff’s
12   Reply (ECF No. 96).
13          Plaintiff does not have a constitutional right to appointment of counsel to assist with his 42
14   U.S.C. § 1983 civil rights claims. Storseth v. Spellman, 654 F.2d 1349, 1353 (9th Cir. 1981). The
15   appointment of counsel in a civil rights matter requires the Court to find extraordinary circumstances,
16   which in turn requires the Court to consider the likelihood of Plaintiff’s success on the merits of his
17   case and his ability to articulate his claims in light of the complexities of the legal issues presented.
18   Agyeman v. Corrections Corp. of America, 390 F.3d 1101, 1103 (9th Cir. 2004). “Neither of these
19   factors is dispositive and both must be viewed together before reaching a decision on [a] request
20   [for] counsel.” Wilborn v. Escalderon, 789 F.2d 1328, 1331 (9th Cir. 1986).
21          Here, the Court denied a previous Motion for the Appointment of Counsel (ECF No. 22),
22   and Plaintiff’s present motion does not sway the Court to come to a different decision. Plaintiff’s
23   Motion fails to articulate the likelihood of his potential success on the merits of the case stating only
24   that “the likelihood for success is favorable to Plaintiff, but still the factual issues are numerous and
25   complex.” ECF No. 83 at 4. This statement is insufficient to articulate the likelihood of his success
26   on the merits of the case.
27          Further, the Court recognizes the numerous allegations raised by Plaintiff, but finds these
28   allegations fail to rise to the level of complexity warranting appointment of counsel. ECF No. 15.
                                                       1
     Case 2:18-cv-01184-JCM-EJY Document 102 Filed 07/29/20 Page 2 of 2




 1   Plaintiff’s motion demonstrates his ability to research legal basis as the ten pages cite numerous

 2   cases in support of his request. ECF No. 83. This militates against a finding in favor of appointing

 3   counsel. Moreover, Plaintiff’s lack of legal knowledge and comprehension do not rise to the level

 4   of exceptional circumstances. Zamaro v. Moonga, 656 F. App’x 297, 299 (9th Cir. 2016) (explaining

 5   how lack of adequate knowledge of “complex legal and medical issues” is not an exceptional

 6   circumstance “in light of the legal competence of most prisoners in similar situations.”). The

 7   difficulties any pro se litigant would have do not establish exceptional circumstances. Wood v.

 8   Housewright, 900 F.2d 1332, 1335 (9th Cir. 1990) (explaining how prisoner litigants’ lack of a legal

 9   education does not constitute “exceptional circumstances”). As stated in Sands v. Lewis, 886 F.2d

10   1166, 1169 (9th Cir. 1989), “the Constitution does not require the elimination of all economic,

11   intellectual, and technological barriers to litigation.”

12           Plaintiff has not established exceptional circumstances exist here and, as such, there is no

13   justification for the appointment of counsel.

14           Accordingly,

15           IT IS HEREBY ORDERED that Plaintiff’s Motion to Appoint Counsel (ECF No. 83) is

16   DENIED.

17           DATED: July 29, 2020

18
19

20                                                   ELAYNA J. YOUCHAH
                                                     UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26

27

28
                                                        2
